IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                    Assigned on Briefs July 23, 2014 at Knoxville

                TIFFANY DAVIS v. BRENDA JONES, WARDEN

                  Appeal from the Circuit Court for Marshall County
                    No. 2013-CV-107      Forest A. Durard, Judge


                  No. M2014-00386-CCA-R3-HC - Filed July 30, 2014


The petitioner, Tiffany Davis, appeals the Marshall County Circuit Court’s dismissal of her
petition for writ of habeas corpus. In the petition, she challenged her Marshall County drug
convictions, which had resulted in an effective sentence of 30 years in the Department of
Correction. Because we agree with the habeas corpus court that the petitioner’s claims of
double jeopardy violations and ineffective assistance of counsel do not render her convictions
void, we affirm that court’s dismissal of the petition.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which R OBERT W.
W EDEMEYER, J., and J OE H. W ALKER, III, S P. J., joined.

Tiffany Davis, Memphis, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Leslie Price, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

               The petitioner was convicted of multiple counts of selling drugs. See State v.
Tiffany Davis, No. M2010-01779-CCA-R3-CD (Tenn. Crim. App., Nashville, Apr. 10,
2012). Some of the counts were alternative counts – some alleging the sale of drugs with
corresponding counts alleging delivery of the same drugs. She posited in her petition for
habeas corpus relief that the jury’s guilty verdicts on these counts violated double jeopardy
principles and that her trial attorney was ineffective for allowing such to occur. The habeas
corpus court held that no double jeopardy issue was implicated because the trial court merged
the corresponding verdicts. The court also concluded that the petitioner was entitled to no
relief upon the claim of ineffective assistance of counsel. On appeal, the petitioner advances
the claim of double jeopardy violations relative to both corresponding counts of the sale and
delivery of drugs and to corresponding counts of the sale of, and conspiracy to sell, drugs.

              “The determination of whether habeas corpus relief should be granted is a
question of law.” Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007) (citing Hart v. State,
21 S.W.3d 901, 903 (Tenn. 2000)). Our review of the habeas corpus court’s decision is,
therefore, “de novo with no presumption of correctness afforded to the [habeas corpus]
court.” Id. (citing Killingsworth v. Ted Russell Ford, Inc., 205 S.W.3d 406, 408 (Tenn.
2006)).

               The writ of habeas corpus is constitutionally guaranteed, see U.S. Const. art.
1, § 9, cl. 2; Tenn. Const. art. I, § 15, but has been regulated by statute for more than a
century, see Ussery v. Avery, 222 Tenn. 50, 432 S.W.2d 656, 657 (Tenn. 1968). Tennessee
Code Annotated section 29-21-101 provides that “[a]ny person imprisoned or restrained of
liberty, under any pretense whatsoever, except in cases specified in § 29-21-102, may
prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment and
restraint .” T.C.A. § 29-21-101. Despite the broad wording of the statute, a writ of habeas
corpus may be granted only when the petitioner has established a lack of jurisdiction for the
order of confinement or that he is otherwise entitled to immediate release because of the
expiration of his sentence. See Ussery, 432 S.W.2d at 658; State v. Galloway, 45 Tenn. 326
(1868). The purpose of the state habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 221 Tenn. 24, 424 S.W.2d 186, 189
(Tenn.1968). A void conviction is one which strikes at the jurisdictional integrity of the trial
court. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993); see State ex rel. Anglin v.
Mitchell, 575 S.W.2d 284, 287 (Tenn. 1979); Passarella v. State, 891 S.W.2d 619, 627
(Tenn. Crim. App. 1994).

               The bases for denying habeas corpus relief in this case are multi-layered. First,
the petitioner did not file the petition in the court “most convenient in point of distance” to
the petitioner, as is required by statute. See T.C.A. § 29-21-105. The petitioner was
convicted in Marshall County, and according to the petition, she is incarcerated in Shelby
County. The petition expressed no basis for not following the dictate of Code section 29-21-
105.

              Second, a violation of principles of double jeopardy does not render a
conviction void and, accordingly, occasions no cause for habeas corpus relief. See Joseph
L. Coleman v. State, No. W2013-00884-CCA-R3-HC, slip op. at 3 (Tenn. Crim. App.,
Jackson, Nov. 25, 2013) (“We reiterate that a double jeopardy claim does not render a
judgment void, and thus is not a cognizable claim for which habeas corpus relief can be
granted.”); Anton Carlton v. State, No. W2012-02449-CCA-R3-HC, slip op. at 4 (Tenn.

                                              -2-
Crim. App., Nashville, July 11, 2013) (“Even if this [double jeopardy] claim had some
viability, however, it is not cognizable in a habeas corpus proceeding; a conviction that runs
afoul of double jeopardy principles is not void and is not subject to habeas corpus relief.”).
The same must be said for a claim of ineffective assistance of trial counsel. Michael Aaron
Pounds v. Roland Colson, Warden, No. M2012-02254-CCA-R3-HC, slip. op. at 5 (Tenn.
Crim. App., Nashville, Nov. 12, 2013) (“[T]he petitioner’s claim of ineffective assistance of
counsel, even if true, would render his judgment voidable rather than void; therefore, such
an allegation is not a cognizable claim for habeas corpus relief.”).

               Third, the petitioner’s claims of violations of double jeopardy principles related
to the alternate charges of drug selling and delivering have no merit in law. Copies of the
petitioner’s conviction judgments appended to her petition show that the corresponding
verdicts of selling and delivering drugs were properly merged in each pairing into a single
conviction for the stated offense date. This procedure cures duplicitous charges from
ripening into double jeopardy violations. State v. Addison, 973 S.W.2d 260, 267 (Tenn.
Crim. App. 1997) (holding that merger of guilty verdicts of premeditated murder and felony
murder that related to the same homicide “protects against double jeopardy and preserves the
validity of the jury verdicts for future avoidance of problems related to unnecessarily
dismissed ‘charges’ or ‘convictions’”).

              Accordingly, the judgment of the habeas corpus court is affirmed.

                                                     _________________________________
                                                     JAMES CURWOOD WITT, JR., JUDGE




                                               -3-